Case 8:18-cv-01612-JSM-AAS Document 14 Filed 01/03/19 Page 1 of 1 PageID 50




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

KAREN TUCKER,

       Plaintiff,

v.                                                        Case No: 8:18-cv-1612-T-30AAS

ACCOUNTS RECEIVABLE
MANAGEMENT, INC.,

       Defendant.


                                ORDER OF DISMISSAL

       Before the Court is the Joint Stipulation for Dismissal with Prejudice (Dkt. 13).

Upon review and consideration, it is

       ORDERED AND ADJUDGED as follows:

       1.     This cause is dismissed with prejudice, each party to bear their own costs and

attorneys’ fees.

       2.     All pending motions, if any, are denied as moot.

       3.     The Clerk is directed to close this case.

       DONE and ORDERED in Tampa, Florida, this 3rd day of January, 2019.




Copies furnished to:
Counsel/Parties of Record
